The opinion of the court was delivered by
Burch, J.:
The action was one for the balance claimed to be due a contractor for constructing a garage, a foundation for a house, and a house built on the foundation. The plaintiff recovered, and the defendant appeals.
The controversy arose over changes and extras, and the defendant contends the plaintiff’s witnesses were interrogated in such a way that value of items of the plaintiff’s account for material and labor was not proved. The defendant was to pay cost of certain items, and cost was testified to from paid bills. In some instances value was established according to approved method. Very often in the course of the trial the question relating to an item took substantially the form of, “How much was that?” In no instance was objection made to the form of a' question on the ground it would not elicit value. The issue was value, the testimony was tendered to show value, and, if the defendant did not desire to concede probative force to the testimony, he should have interposed objection when the testimony was offered. He could not remain silent until the trial was over, and then, when defeated, complain of the form of questions.
. The defendant contends the verdict was not supported by evidence. It would serve no purpose for which decisions of this court are reported to cumber this opinion with a discussion of the various *52items of the long account. Presumably the attorneys presented to the jury their analyses and summaries of the evidence. The district court reviewed the testimony at a hearing on a motion for a new trial, and approved the verdict. There is evidence which, if believed,' would warrant recovery of a larger sum than the jury allowed, and this court is not authorized to interfere.
The judgment of the district court is affirmed.